


FISCAL YEAR 2016
CASH PERFORMANCE UNIT PROGRAM
[Performance Period Fiscal 2016-2018]
Adopted Effective August 20, 2015


This Fiscal Year 2016 Cash Performance Unit Program (the “Program”) was adopted
pursuant to the 2013 Sysco Corporation Long-Term Incentive Plan (the “Plan”) by
the Committee (as defined in the Plan) of Sysco Corporation (the “Company”)
effective August 20, 2015. This Program is for the Performance Period commencing
June 27, 2015, and ending June 30, 2018 (the “Performance Period”). Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Plan.


1.    Participants. The participants (“Participants”) in the Program are those
Persons designated by the Committee or the Chief Executive Officer who are
employed by the Company or an operating division or subsidiary of the Company
and who either (i) serve as an officer of the Company; or (ii) serve in other
roles with the Company or as one or more operating divisions or subsidiaries of
the Company, as deemed appropriate by the Chief Executive Officer.


2.    Performance Criteria. As described below, any Payment Amount earned under
the Program is a function of the Company’s average annual Return on Invested
Capital (ROIC) relative to Target ROIC for each of the three fiscal years in the
Performance Period, with such average further modified by the Company’s Relative
TSR Percentile Rank for the Performance Period. Not later than during the first
90 days of the applicable fiscal year, the Committee shall establish the Target
ROIC for each of the three fiscal years in the Performance Period.


3.    Method of Operation.    


(a)    In General. Subject to the discretion of the Committee to formulate
different Performance Goals as to any Participant other than Covered Employees,
the Payment Amount which a Participant can earn with respect to Performance
Units under this Program is based on the performance of the Company as a whole.
Except as otherwise provided in the Plan, the Payment Amount is calculated with
respect to the entire Performance Period. If earned, the Payment Amount shall be
paid in accordance with the Plan.


(b)    Payment Amount. The Payment Amount for a Participant shall be determined
as follows:




Number of Performance Units Granted to Participant
X
Unit Value
X
Average Capital Efficiency Performance Factor
X
Relative TSR Performance Factor
=
Payment Amount



Where:


(i)
“Unit Value” is $1.00 per unit;





(ii)
“Average Capital Efficiency Performance Factor” is the quotient of the following
calculation:





Sum of Annual ROIC Performance Factor for each fiscal year in the Performance
Period


Divided by




Number of fiscal years in the Performance Period





(iii)
“Relative TSR Performance Factor” is the percentage corresponding to the
Company’s TSR Percentile Rank for the Performance Period as set forth on the
following table, with straight-line interpolation  applied to determine the
value of the Relative TSR Performance Multiplier for results that falls between
the minimum and maximum performance thresholds specified in the table below:





Maximum, Target, Minimum Range
Relative TSR Percentile Rank
Relative TSR Performance Multiplier
Maximum
≥ 75th Percentile Rank
120%
Target
50th Percentile Rank
100%
Minimum
≤ 30th Percentile Rank
80%









    


(c)    General Rules Regarding Bonus Calculation. In determining whether or not
the results of the Company for the Performance Period satisfy the Performance
Goals, except as otherwise provided herein, Company accounting practices and
generally accepted accounting principles shall be applied on a basis consistent
with prior periods, and such determination shall be based on the calculations
made by the Company, approved (in the case of Covered Employees) by the
Committee and binding on each Participant.


4.    Definitions.
 
(a) Annual Company Capital Efficiency Performance Factor: Means the percentage
determined from Target Return on Invested Capital for each fiscal year, as
communicated to Participants, which coincides with the Company’s Return on
Invested Capital for each fiscal year in the performance period, as set forth on
the following table, with straight-line interpolation applied to determine the
value of the Annual Capital Efficiency Performance Factor for a result that
falls between the minimum and maximum performance thresholds specified in the
table below:








Maximum, Target, Minimum Range
ROIC for fiscal year
Annual Capital Efficiency Performance Factor
Maximum
≥ 110% of Target ROIC
150%
Target
100% of Target ROIC
100%
Minimum
90% of Target ROIC
50%
Below Minimum
Less than 90% of Target ROIC
0%



















(b)    Company Total Shareholder Return. The Company Total Shareholder Return
(“TSR”) for the Performance Period is equal to the following:
    
                
Ending Stock Price – Beginning Stock Price + Dividends
Beginning Stock Price


Where:


“Beginning Stock Price”: is the average closing price of a share of the
Company’s common stock, as listed on the New York Stock Exchange, for the ten
trading days immediately preceding the first day of the Performance Period;


“Dividends”: is the per share dividends paid on Company common stock during the
Performance Period, as deemed to be reinvested as of each applicable payment
date; and


“Ending Stock Price”: is the average closing price of a share of the Company’s
common stock, as listed on the New York Stock Exchange, for the ten trading days
immediately preceding the last day of the Performance Period.


(c)    Comparison TSR. The index, published on the last day of the Performance
Period, which sets forth the three year total shareholder return of each of the
companies listed in the S&P 500 Companies Index as of such date that have
remained in the S&P 500 Companies Index for the entire Performance Period, as
calculated in a methodology consistent with the determination of the Company’s
Beginning Stock Price and Ending Stock Price.


(d)    Relative TSR Percentile Rank. The percentile rank of the Company within
the Comparison TSR.


(e)    Total Invested Capital. Means for any given fiscal year within the
Performance Period, and with respect to the Company, the sum of the following:
(i)     Stockholder’s Equity: the average of the amounts outstanding of
stockholder’s equity for the Company at the end of each fiscal quarter within
the Performance Period, as it may be adjusted pursuant to Section 8 for which
the computation is being made (quarterly average basis).
(ii)    Long-Term Debt: the average of the long-term portion of the debt of the
Company outstanding at the end of each fiscal quarter within the Performance
Period, as it may be adjusted pursuant to Section 8 for which the computation is
being made (quarterly average basis).
(A)    Method of Calculating Quarterly Averages: In determining the average
amount outstanding of Stockholders’ Equity and Long-Term Debt of the Company,
above, such averages shall be determined by dividing five (5) into the sum of
the amounts outstanding of the relevant category at the end of each of the four
quarters of the relevant fiscal year within the Performance Perioed plus the
amount outstanding of the relevant category at the beginning of the relevant
fiscal year within the Performance Period.
(f)    Return on Invested Capital or “ROIC”. Means, for each fiscal year within
the Performance Period, the Return on Invested Capital for the Company,
expressed as a percentage and computed by dividing the Company’s net after-tax
earnings, as it may be adjusted pursuant to Section 8, by the Company’s Total
Invested Capital, as it may be adjusted pursuant to Section 8.
5.    Payment. Within 90 days after the end of the Performance Period, the
Company shall determine, and, in the case of Covered Employees, the Committee
shall approve, the Payment Amount to be made for Performance Units awarded under
the Plan and earned by each Participant that is a Covered Participant pursuant
to the provisions of Section 3 above. Such bonus shall be payable in cash as
provided in the Plan, and shall be paid no later than the last day of the fourth
month following the end of the Performance Period (the “Payment Date”), except
in the case of the Retirement of a Specified Employee during the Performance
Period, in which case the Payment Amount shall not be paid to the Participant
until the later of six months following the date of Retirement or the Payment
Date, but only to the extent that making such payment on the Payment Date would
result in a violation of Section 409A of the Code.


6.    Maximum Units Granted to Participants under this Program. The Committee
has established the maximum number of Units that may be granted to a Participant
under this Program. Nothing in this Program shall be construed to give any
Participant the right to receive a number of Units for the Performance Period
equal to the maximum number of Units established by the Committee, and the
Committee shall have the right to grant a Participant a number of Units less
than the maximum established by the Committee.


7.    Annual Limitation on Cash-Based Awards. Notwithstanding any other
provision in this Program or the Plan to the contrary, for any fiscal year, in
no event shall any Participant be granted Cash-Based Awards (including both Cash
Performance Unit payments and any bonus under the Plan) in excess of one
percent (1%) of the Company’s earnings before income taxes, as publicly
disclosed in the “Consolidated Results of Operations” section of the Company’s
annual report to the Securities and Exchange Commission on Form 10-K for the
fiscal year ended immediately before the date the applicable Cash-Based Awards
are paid.


8.    Performance Metric Adjustments. Certain items of revenue, expense, gain,
losses or other adjustments resulting from extraordinary or non-recurring items,
may be taken into account in the application of the relevant performance
metrics, other than those related to measurement of TSR or Comparison TSR, that
are used to determine the performance under this Program in accordance with the
following:
(i)    Multi-Employer Pension Adjustments. Adjustments resulting from the
Company’s or an Operating Company’s complete or partial withdrawal from a
multi-employer pension plan sponsored by a third party in which the Company or
an Operating Company participates (“Pension Adjustments”). The amount of any
such adjustment shall be determined in accordance with GAAP. Pension Adjustments
shall initially be excluded from the calculation of the performance metrics used
to determine Participants’ bonuses under this Program; provided however, the
Committee may include all or any portion of such Pension Adjustments in the
determination of a Participant’s bonus hereunder in its discretion, provided
such inclusion shall not apply to a Covered Employee Participant unless the
Committee determines that the inclusion of all or any portion of such Pension
Adjustments will not impact the Company’s ability to deduct the bonus payable to
a Covered Employee under this Program under Section 162(m) of the Code.
(ii)    Restructuring Charges Adjustment. Adjustments resulting from the
Company’s or an Operating Company’s costs including, but not limited to,
severance, facility closures and consolidations and asset write downs. The
foregoing notwithstanding, the following items will not be eligible for
adjustment under this provision: ERB, COLI, Fuel and Tax.
(iii)     Acquisitions and Divestitures. All or any portion of operating
results, acquisition and divestiture expenses (including any applicable break up
fees), acquisition debt, if any, and any gains or losses relating to or
resulting from (AA) an acquisition by the Company of stock (or other equity
interest) or substantially all of the assets of a corporation, partnership,
limited liability company or other entity for a purchase price in excess of $100
million; and (BB) a divestiture of an Operating Company or operating division of
the Company (or substantially all of the assets thereof) for a sale price in
excess of $100 million may be excluded from the determination of the Company
Performance Bonus under this Program; provided however, such exclusion shall not
apply to a Covered Employee Participant unless the Committee determines that the
exclusion of all or any portion of such adjustments will not impact the
Company’s ability to deduct the bonus payable to a Covered Employee under this
Program under Section 162(m) of the Code.
(iii)    Foreign Exchange Rate Impact. Variance of actual foreign exchange rates
for the Program Year versus projected foreign exchange rate assumptions used in
the development of operational targets in the performance plans.
(iv)    Certain Other Events. Notwithstanding the foregoing, the Committee may
include or exclude from the determination of a Participant’s bonus hereunder the
results of certain other extraordinary or non-recurring items not otherwise
contemplated by this Section (B), and expenses related to acquisitions by, or
restructuring of, the Company and its subsidiaries (whether or not such expenses
are extraordinary or non-recurring); provided however, such inclusion or
exclusion of results shall not apply to a Covered Employee Participant unless
the Committee determines that the inclusion or exclusion of such extraordinary
items will not impact the Company’s ability to deduct the bonus payable to a
Covered Employee Participant under this Program under Section 162(m) of the
Code.
9.    Clawback of Payment Amount. The amounts payable, if any, pursuant to this
Program are subject to the Company’s Clawback Policy, as described more fully in
the Plan.


10.    Delegation of Authority. Pursuant to Section 8.1 of the Plan, the
Committee hereby delegates discretionary authority granted to the Committee
under this Program as well as under the Plan to the Chief Executive Officer and
each of them individually, except as to Covered Employees.


    



    